Servers, J.
i practice in urtl'ptriaie de novo. No motion was made in. the court below to try this case on written evidence, nor is the evidence certified the judge of the District Court, and the appelco^-ee insists that there cannot be a trial de novo in this court, under sections 2741, 2742, of the Code. In this view we concur. Moses v. Continental Ins. Co., 40 Iowa, 441. Such being true the only question before us must arise on the legal errors duly excepted to in the court below, and assigned as error here. The only error assigned is that “ the 'court erred in entering judgment for plaintiffs, said judgment not being sustained by the evidence.”
2.--: findevfdenee. ' There was evidence showing that, as to half the land in controversy, the tax title was void because the taxes nad been paid. Code, section 897. As to the validity of the tax title to the other half of - the premises the plaintiffs gave evidence tending to show that the consideration with which it was purchased was furnished by the defendant, Philip, and that the whole business was conducted by him. The evidence also tended to show that the transaction was fraudulent. Under these circumstances we cannot disturb the finding below. As we have repeatedly said, the question before us is not whether the finding of fact is, in our opinion, sustained by the evidence but it is was there evidence tending to support such finding. In our opinion, the court below *622could have well concluded, under the evidence, that the placing the tax title in the name of Betsey Farrington was a fraud on the plaintiffs.
Affirmed.